UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

HARRY EDWIN HAMILTON, :
:CIVIL ACTION NO. 3:18-CV-1915
Plaintiff, ;
:(JUDGE MARIANI)
V. :
LT. KEITH ROBB, et al.,
Defendants.
ORDER

 

AND NOW, THIS [ O 7 DAY OF MARCH 2020, upon consideration

of Plaintiffs Motion for Reconsideration (Doc. 12) and all relevant documents, for the
reasons set out in the simultaneously filed Memorandum opinion, IT IS HEREBY

ORDERED THAT Plaintiff's Motion for Reconsideration (Doc. 12) is DENIED.

 

MMA

Robert D. Mariani
United States District Judge
